Citation Nr: 1539036	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1992 and from October 1994 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma which found the Veteran not competent to handle her VA compensation benefits.  

The record reflects that the last time this matter was before the Board, the Veteran was previously represented by the American Legion.  However, on VA Forms 21-22 dated in October 2013, February 2015, April 2015, and May 2015, the Veteran appointed the Disabled American Veterans (DAV) as her representative.  The Board has recognized the change in representation.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from October 2012 to October 2013, and various financial documents submitted by the Veteran.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage her own affairs, including the disbursement of funds, without limitation. 

CONCLUSION OF LAW

The Veteran is competent for VA purposes.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his/her benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA is not applicable to this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim). Nonetheless, as the decision below is favorable to the Veteran's claim, any notice defect or duty to assist failure would be harmless.

II.  Legal Criteria and Analysis

The Veteran contends that she is competent to manage her VA funds without limitation. 

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56 (2015) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (2015).

The Veteran is in receipt of service-connected compensation benefits, in part, for paranoid schizophrenia that is rated 100 percent disabling.  In a March 2010 rating decision, the RO proposed finding the Veteran incompetent to handle disbursement of VA funds.  Thereafter, in May 2010, the RO found her incompetent to handle disbursement of VA funds.  The Veteran has appealed this decision. 

In a mental health examination conducted in November 2009, the examiner diagnosed paranoid schizophrenia.  He noted that he was unable to determine if the Veteran was mentally able to handle her benefit payments because although she had above average intelligence, she had poor insight and judgment.  The examiner noted that the record indicated that the Veteran had refused VA checks in the past.  The examiner found that the Veteran appeared competent, but noted that this could quickly change.  The examiner opined that the Veteran's mental health disorder caused deficiencies in most areas.

The RO determined that the Veteran was incompetent for VA purposes based on an opinion provided by a physician in January 2010.  In January 2010, Dr. J.F. requested that a fiduciary be appointed for the Veteran.  She noted that the Veteran had a diagnosis of schizophrenia paranoid type disorder.  Dr. J.F. indicated that due to her chronic mental illness, the Veteran was unable to manage her financial affairs.  The RO also considered VA treatment records showing frequent continued treatment for the Veteran's mental illness, including a period of hospitalization in January 2010.

Pursuant to the Board's April 2013 remand, the Veteran was afforded a VA mental health examination in May 2013.  The examiner diagnosed paranoid schizophrenia and found total social and occupational impairment.  The examiner found that the Veteran was not capable of managing her money due to her persistent psychiatric symptoms and poor judgment with respect to her financial situation.  The examiner noted that the Veteran refused to work with her fiduciary and was unaware of her current savings.

In contrast, the Veteran contends that she is competent to handle her own finances.  She asserts that she has managed to pay her bills, obtain a divorce from her husband, and seek financial assistance when needed despite her psychiatric disability.  In support of her contentions, she has submitted numerous bank and financial statements to show her awareness of her current savings and bills.  In a VA treatment record dated in August 2013, the Veteran's treating physician noted that the Veteran seemed to be handling her finances fairly responsibly at the present time.  The physician noted that the Veteran always had money for a cab to attend her appointments, was appropriately groomed and dressed when she arrived, and seemed to be adequately meeting her basic needs.  Her thought process was linear; her intelligence was average; but her insight/judgment was fair.  She was oriented times four.  Moreover, the record reveals that the Veteran has not had any psychiatric hospitalizations since 2011 and continued to take her medication as prescribed.  In a March 2015 letter, the Veteran's treating VA psychiatrist indicated that the Veteran was able to manage her own money.  In a corresponding VA treatment record, the staff psychiatrist found that the Veteran was able to manage her money.  The staff psychiatrist noted that the Veteran's insight and judgment were fair.  The Veteran was alert and fully oriented, and without delusions or hallucinations.  Thus, there is evidence that shows the Veteran is capable of managing her own finances without limitation.

In reviewing the conflicting evidence, the Board is unable to find that the evidence "leaves no doubt" about the Veteran's incompetency.  See 38 C.F.R. § 3.353(c).  While the 2013 examination and prior evidence suggest that the Veteran is incompetent, the opinion of the most recent VA health care professionals, the Veteran's attention to her medication regimen, and the continued period of mental stability without hospitalizations support a finding that the Veteran is presently able to manage her VA funds without limitation.  In view of the foregoing and the presumption in favor of competency, the Board finds that the evidence in this case is not "clear and convincing" as pertaining to the Veteran's incompetency.  Therefore, the Board concludes that the Veteran is competent to manage her own affairs, including the disbursement of funds, without limitation.  Accordingly, the Veteran's appeal is granted.


ORDER

Restoration of competency status for VA benefits purposes is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


